United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 3, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-11164
                           Summary Calendar


TERRENCE L. SWANSON,

                                      Plaintiff-Appellant,
versus

WILLIAM E. GONZALEZ, Dr.; MIKE BRANIGAN, Medical Director,
ROY FISHER, III, Dr.; CHERYL GARY, NP; MICHAEL UPSHAW,
Warden; TINA CARMONA, Asst. Warden; WHYATT, Directory of
Classification; ROBERT S. SEAGROVES, Capt.; TEXAS TECH
UNIVERSITY HEALTH SCIENCES CENTER; TDCJ ROACH UNIT,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 2:02-CV-143
                         --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Terrence L. Swanson, Texas prisoner #1036801, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint

for failure to exhaust administrative remedies.    Because he did

not file his step 2 grievance until after he filed the instant

complaint, the district court did not err in dismissing the

complaint.     42 U.S.C. § 1997e(a); Underwood v. Wilson, 151 F.3d

292, 293-96 (5th Cir. 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.